                                              Case 2:18-cv-02269-JAD-BNW Document 81
                                                                                  77 Filed 01/06/21
                                                                                           01/04/21 Page 1 of 3
                                                                                                              4



                                      1 J Christopher Jorgensen
                                        Nevada Bar No. 5382
                                      2 Abraham   Smith
                                        Nevada Bar No. 13250
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169
                                        Tel: 702.949.8200
                                      5 E-mail: dpolsenberg@lrrc.com
                                        E-mail: cjorgensen@lrrc.com
                                      6 E-mail: asmith@lrrc.com

                                      7 Co-Counsel for Plaintiff
                                        United Automobile Insurance Company
                                      8
                                                                  UNITED STATES DISTRICT COURT
                                      9                                DISTRICT OF NEVADA

                                     10 UNITED AUTOMOBILE INSURANCE                           Case No.: 2:18-cv-02269-JAD-BNW
                                        COMPANY,
                                     11
                                             Plaintiff,                                       PLAINTIFF’S REQUEST FOR
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                       EXTENSION OF TIME TO FILE JOINT
                                        vs.                                                   STATUS REPORT
                                     13
                                        THOMAS CHRISTENSEN, an individual; E.                 (Third Request)
Las Vegas, NV 89169-5996




                                     14 BREEN ARNTZ, an individual; and GARY
                                        LEWIS, an individual,
                                     15
                                             Defendants.
                                     16

                                     17           United Automobile Insurance Company (“Plaintiff”) requests an extension of time to file

                                     18 the required Joint Status Report until three days after the January 11th Ninth Circuit Court

                                     19 Mediation of this and related matters is completed.

                                     20           On December 22, 2020, the Ninth Circuit Court ordered a mediation of the appeal in this

                                     21 case. (Exhibit 1, Case No. 20-16729, ECF No. 8.) A mediation, with Sasha M. Cummings serving

                                     22 as mediator, has been scheduled for January 11, 2021. Depending on the outcome of that

                                     23 mediation, Plaintiff and Defendants will be in a much better position to inform this Court

                                     24 regarding the status of this and the various other lawsuits between the parties. Accordingly,

                                     25 Plaintiff asks this Court to allow the mediation to proceed and for three days after the completion

                                     26 of the mediation to determine how the parties plan to proceed and to file a further Joint Status

                                     27 Report.

                                     28
                                             Case 2:18-cv-02269-JAD-BNW Document 81
                                                                                 77 Filed 01/06/21
                                                                                          01/04/21 Page 2 of 3
                                                                                                             4



                                     1          Such request is sought in good faith and for purposes of judicial economy.
                                     2    DATED this 4th day of January, 2021.             DATED this 4th day of January, 2021
                                     3    WINNER & SHERROD                                 LEWIS ROCA ROTHGERBER
                                                                                           CHRISTIE LLP
                                     4
                                          By: /s/ Matthew J. Douglas                       By: /s/ J Christopher Jorgensen
                                     5    Matthew J. Douglas (#11371)                      J Christopher Jorgensen (# 5382)
                                          Thomas E. Winner (#5168)                         Abraham Smith (# 13250)
                                     6    1117 South Rancho                                3993 Howard Hughes Pkwy, Suite 600
                                          Las Vegas, Nevada 89102                          Las Vegas, NV 89169
                                     7
                                          Attorneys for Plaintiff                          Co-Counsel for Plaintiff United
                                     8                                                     Automobile Insurance Company
                                     9                                         ORDER
                                     10                             IT IS SO ORDERED
                                     11                             DATED: 12:48 pm, January
                                                                                  IT IS      06, 2021
                                                                                        SO ORDERED:
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                __________________________________
                                     13                                         UNITED STATES MAGISTRATE/DISTRICT
                                                                    BRENDA WEKSLER
                                                                                COURT JUDGE
Las Vegas, NV 89169-5996




                                     14                             UNITED STATES MAGISTRATE JUDGE
                                     15                                            DATED: ____________________________
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       2
                                          Case 2:18-cv-02269-JAD-BNW Document 81
                                                                              77 Filed 01/06/21
                                                                                       01/04/21 Page 3
                                                                                                     4 of 3
                                                                                                          4



                                     1                                INDEX OF EXHIBITS
                                     2    Ex.                               Document                            Pages
                                     3    1     Order, dated December 22, 2020 in United Automobile Insurance    2
                                                Company v. Christensen, Ninth Circuit Case No. 20-16729
                                     4

                                     5

                                     6

                                     7

                                     8

                                     9

                                     10

                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                 4
